United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
LOGISTICS AGENCY, Sacramento, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1535
Issued: April 7, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 19, 2010 appellant filed a timely appeal from a January 19, 2010 merit decision
of the Office of Workers’ Compensation Programs finding that he received an overpayment of
compensation, for which he was at fault. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the overpayment decision.
ISSUES
The issues are: (1) whether appellant received an overpayment of $36,671.90 from
October 1, 1999 through May 15, 2004 because he received dual benefits; and (2) whether he
was at fault in creating the overpayment.
FACTUAL HISTORY
On July 31, 1991 appellant, then a 40-year-old warehouse/forklift operator, filed a claim
for an injury to his elbow and upper arm on July 30, 1991 in the performance of duty. He
stopped work on July 31, 1991. The Office accepted the claim for right shoulder strain.

By decision dated April 11, 1997, the Office reduced appellant’s compensation effective
March 13, 1995 based on its finding that his actual earnings as a modified data transcriber fairly
and reasonably represented his wage-earning capacity.1
In an October 6, 1999 telephone call, appellant requested that the Office stop paying him
differential compensation as he was no longer a federal employee. By letter dated October 6,
1999, the Office informed appellant that he must submit a signed request to stop compensation
payments. It further advised him that he might still be entitled to workers’ compensation
benefits depending on what payment he was collecting from the employing establishment and
cited severance pay as one possible example where he might be able to receive both benefits.
The Office concluded:
“If you are eligible you may choose to collect retirement benefits from the Office
of Personnel Management [OPM]. If you are eligible and do choose OPM
retirement you will not be able to collect OWCP [Office] benefits for lost wages.
Enclosed are two copies of an election form for your use providing you are
eligible and wish to make such an election at this time.”
On October 16, 1999 appellant elected to receive benefits from the Office in lieu of
retirement benefits effective October 1, 1999. He signed the election form under the following
provision: “I understand that I am not entitled to receive FECA benefits and CSRS/FERS
benefits concurrently (except for a schedule award).”
On periodic CA-1032 forms, appellant noted that he received regular retirement benefits.
In a telephone call dated May 19, 2004, he requested that the Office stop his compensation.
Appellant informed the Office that he notified it yearly on CA-1032 forms that he received both
workers’ compensation benefits and OPM retirement.
On May 25, 2004 OPM notified appellant that the effective date of his election of
retirement benefits through OPM should have been when he retired on October 1, 1999. OPM
advised him that he had received an overpayment of compensation.
On June 7, 2004 appellant elected to receive retirement benefits effective
October 1, 1999. On June 17, 2004 OPM informed the Office that it should have stopped paying
benefits effective September 30, 1999 and noted that “it appears that dual payments may have
been made through May 14, 2004.”
On December 16, 2009 the Office notified appellant of its preliminary determination that
he received a $36,671.90 overpayment of compensation from October 1, 1999 through May 15,
2004 because he received disability compensation from the Office and retirement benefits from
OPM. It calculated the overpayment by obtaining the gross amount of compensation it paid him
1

By decision dated May 14, 1996, the Office reduced appellant’s compensation to zero after finding that his
actual earnings as a data transcriber effective May 23, 1993 fairly and reasonable represented his wage-earning
capacity. On April 11, 1997 a hearing representative vacated the May 14, 1996 decision and remanded the case for
further development of the factual and medical evidence. In a decision dated October 22, 1996, the Office granted
appellant a schedule award for a 37 percent permanent impairment of the right upper extremity.

2

during the period of the overpayment. The Office also advised appellant of its preliminary
determination that he was at fault in the creation of the overpayment. It requested that he
complete the enclosed overpayment recovery questionnaire and submit supporting financial
documents. Additionally, the Office notified appellant that, within 30 days of the date of the
letter, he could request a telephone conference, a final decision based on the written evidence or
a prerecoupment hearing.
On January 1, 2010 appellant related that in September 1999 his claims examiner told
him that he could continue to receive workers’ compensation payments because he had less
retirement income due to his injury. He indicated that he was uncomfortable continuing to
accept compensation but that the claims examiner assured him that it would “not violate any of
the Federal Government rules or regulations.” Appellant referred to the October 6, 1999 letter
from the Office which indicated that he may still be eligible for workers’ compensation benefits.
He noted that the letter indicated that if he chose OPM retirement then he could not receive
benefits from the Office, and stated, “I filled out the two enclosed forms which I dated
October 16, 1999 with a copy of my retirement papers. The Sharp Army Depot personnel also
previously sent in a copy of my retirement papers to the workers’ compensation office. I
continued to receive checks from both the OPM and the OWCP.”
Appellant related that OPM contacted him in May 2004 and told him that his workers’
compensation benefits should have been terminated on September 30, 1999 when he retired.
OPM did not take any further action and his case was closed because of “lack of evidence of
wrong doing.” He stated, “Never once did I every deny to OPM or OWCP that I was collecting
monies from the other. I at all times was nothing but truthful in stating what my earnings were
whenever asked by either OPM or OWCP.” Appellant asserted that repaying the overpayment
would cause financial hardship. In an accompanying overpayment recovery questionnaire, he
provided income and expenses. Appellant requested a decision based on the written evidence.
By decision dated January 19, 2010, the Office found that appellant received an
overpayment of $36,671.90 from October 1, 1999 through May 15, 2004 because it paid
compensation for total disability when he also received OPM benefits. It further finalized its
finding that he was at fault in creating the overpayment because he accepted compensation that
he knew or should have known was incorrect. The Office based its fault determination on his
signing an October 16, 1999 election of benefits acknowledging that he could not receive
disability compensation from the Office and retirement benefits from OPM. It determined that
he should forward a check for the entire amount as repayment.
On appeal appellant asserts that the Office informed him that it was permissible to
receive retirement benefits and workers’ compensation because of a pay differential. He requests
that the overpayment be waived because he was scheduled for surgery and would be terminated
by his employer for missing work. Appellant maintains that he is unable to repay the
overpayment due to hardship.

3

LEGAL PRECEDENT -- ISSUE 1
Section 8102 of the Federal Employees’ Compensation Act2 provides that the United
States shall pay compensation for the disability of an employee resulting from personal injury
sustained while in the performance of duty.3
Section 8116 of the Act defines the limitations on the right to receive compensation
benefits. This section of the Act provides that, while an employee is receiving compensation, he
may not receive salary, pay or remuneration of any type from the United States, except for
services actually performed or for certain payments related to service in the “Armed Forces,
including benefits administered by the Department of Veterans Affairs unless such benefits are
payable for the same injury or the same death being compensated for under the Act.”4 The
implementing regulations provide that a beneficiary may not receive wage-loss compensation
concurrently with a federal retirement or survivor annuity.5 The beneficiary must elect the
benefit that he or she wishes to receive.6
ANALYSIS -- ISSUE 1
Appellant elected to receive both retirement benefits from OPM and wage-loss
compensation from the Office effective October 1, 1999. On May 25, 2004 OPM advised him
that he had to elect between the two options and informed him that an overpayment existed. On
June 7, 2004 appellant elected to receive retirement benefits from OPM retroactive to
October 1, 1999. As he elected to receive OPM retirement benefits effective October 1, 1999,
any wage-loss compensation he received from the Office after that date constitutes an
overpayment of compensation.
With respect to the amount of the overpayment, the Office found that it paid appellant
gross compensation of $36,671.90 for the period October 1, 1999 to May 15, 2004. In
calculating the overpayment, it thus included payments for health and life insurance premiums.
In Kenneth E. Rush,7 the Board found that it was improper to base overpayment calculations on
the gross amount of compensation if health and life insurance premiums were deducted from a
claimant’s wages during the same period because he did not derive any benefit from the Office’s
deductions. It is unclear in this case whether OPM was deducting health and life insurance
premiums from appellant’s retirement payments during the period of the overpayment. The case
is therefore remanded for the Office to determine whether OPM was deducting health and life

2

5 U.S.C. §§ 8101-8193.

3

Id. at § 8102.

4

Id. at § 8116(a).

5

20 C.F.R. § 10.421(a).

6

Id.

7

51 ECAB 116 (1999).

4

insurance premiums from his retirement benefits and, if so, to recalculate the overpayment of
compensation.8
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of the Act9 provides that “[a]djustment or recovery by the United States
may not be made when incorrect payment has been made to an individual who is without fault
and when adjustment or recovery would defeat the purpose of this subchapter or would be
against equity and good conscience.” Section 10.433 of the Office’s implementing regulations10
provide that in determining whether a claimant is at fault, the Office will consider all pertinent
circumstances. An individual is with fault in the creation of an overpayment who:
“(1) Made an incorrect statement as to a material fact which he or she knew or
should have known to be incorrect; or
“(2) Failed to provide information which he or she knew or should have known to
be material; or
“(3) Accepted a payment which he or she knew or should have known to be
incorrect.”
ANALYSIS -- ISSUE 2
The Office found that appellant was at fault in the creation of the overpayment because
he accepted a payment that he knew or should have known was incorrect. It must thus establish
that he knew or should have known that he was not entitled to dual benefits following the
effective date of his election of OPM retirement benefits.11 On October 6, 1999 appellant
requested that the Office stop his compensation as he no longer worked for the Federal
Government. In a response of the same date, the Office advised that he needed to submit a
signed request to stop payment. It notified appellant that he may be entitled to dual benefits in
certain circumstances, such as if he was receiving severance benefits. The Office, however,
informed him that he could not receive both workers’ compensation benefits and retirement
benefits. On October 16, 1999 he elected to receive workers’ compensation benefits. The
election form specifically advised him that he was not entitled to receive workers’ compensation
benefits and OPM retirement benefits concurrently except for benefits paid for a schedule award.
In signing the election form, appellant acknowledged that he was not entitled to receive
compensation benefits under the Act and OPM benefits. Consequently, he knew or should have
known that he was not entitled to receive dual compensation benefits. Appellant, however,
received benefits from both OPM and the Office from October 1, 1999 until May 15, 2004. In
May 2004 he elected OPM benefits retroactive to October 1, 1999. As appellant accepted
8

See A.L., Docket No. 09-1529 (issued January 13, 2010).

9

5 U.S.C. § 8129(b).

10

20 C.F.R. § 10.433.

11

Franklin L. Bryan, 56 ECAB 310 (2006).

5

compensation benefits from the Office that he knew or should have known he was not entitled to
covering the period October 1, 1999 through May 15, 2004, the Board finds that he was at fault
in the creation of the overpayment and is not entitled to waiver.12
On appeal appellant contends that the Office informed him that he could receive both
retirement benefits and workers’ compensation because he had a loss of pay due to his injury.
The Office uses a reasonable person test in determining fault.13 As discussed, appellant signed
an election form specifically advising him that he could not receive benefits from the Office and
OPM benefits. It was thus not reasonable for him to believe that he could receive dual benefits.
While appellant notes that he repeatedly informed the Office that he was receiving workers’
compensation and retirement benefits, the fact that the Office may have been negligent in
continuing to pay wage-loss compensation does not excuse the acceptance of such payments.14
Appellant further requested that the overpayment be waived as he is scheduled for
surgery and will be unable to repay the overpayment due to hardship. No waiver of an
overpayment is possible, however, if the claimant is at fault in creating the overpayment.15
Regarding appellant’s ability to repay the overpayment, the Board’s jurisdiction with respect to
recovery of an overpayment is limited to those cases where the Office seeks recovery from
continuing compensation under the Act.16
CONCLUSION
The Board finds that appellant received an overpayment of compensation from
October 1, 1999 through May 15, 2004 because he received dual benefits but that the case is not
in posture for decision on the amount of the overpayment. The Board further finds that he was at
fault in creating the overpayment, thereby precluding waiver of the recovery.

12

A.L., supra note 8.

13

Tammy Craven, 57 ECAB 689 (2006); Ralph P. Beachum, Sr., 55 ECAB 442 (2004).

14

Lorenzo Rodriguez, 51 ECAB 295 (2000).

15

20 C.F.R. § 10.433; D.R., 59 ECAB 148 (2007).

16

E.V., 59 ECAB 258 (2007); Joan Ross, 57 ECAB 694 (2006).

6

ORDER
IT IS HEREBY ORDERED THAT the January 19, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part and the case is
remanded for further proceedings consistent with this decision of the Board.
Issued: April 7, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

